Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
2.	Applicant has amended the claims thus the rejection under 35 U.S.C. § 112 is withdrawn.
3.	Applicant alleges camera 1003 is not equivalent to the claimed camera yet has not addressed the real landscapes detected as in [0105] and real object surfaces of Fig. 15.  The disclosure of Oshima is not limited to a see through HMD.  Thus, Applicant’s arguments are not persuasive.
4.	Applicant alleges that Oshima does not disclose a three dimensional control signal but has not specifically addressed the cited portions of Oshima.  Further, Applicant alleges that pucks and bullets are not of the features of claim four but does not explain why.  Given Applicant’s arguments are not persuasive largely because they are non-responsive to the reasons provided by the rejection.
5.	Applicant relies on the allegations for Claim 4 and does not offer addition arguments for Claims 5-23.  Thus, they fall with the argument for claim 4 from which they depend.

Claim Rejections - 35 USC § 102
6.	Claims 4, 5, 7, and 21 are rejected under 35 U.S.C. § 102b as being anticipated by U.S. Pat. Pub. No. 2003/0032484 to Oshima.  See Non-Final Rejection dated 7/27/2021.

Claim Rejections - 35 USC § 103
7.	Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshima


8.  	Claim 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshima in view of U.S. Pat. Pub. No. 2005/0049022 to Mullen (Mullen ‘022).
See Non-Final Rejection filed 7/27/2020.

9.    Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshima in view of U.S. Pat. Pub. No. 2005/0049022 to Mullen (Mullen ‘022).
See Non-Final Rejection filed 7/27/2020.

10. Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshima in view of U.S. Pat. Pub. No. 2006/0281435 to Shearer et al.
See Non-Final Rejection filed 7/27/2020.

11. Claims 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshima in view of U.S. Pat. No. 6,853,935 to Satoh et al.
See Non-Final Rejection filed 7/27/2020.

13. Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshima in view of U.S. Pat. Pub. No. 2005/0046700 to Bracke.
See Non-Final Rejection filed 7/27/2020.

14.    Claims 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshima in view of U.S. Pat. Pub. No. 2004/0046711 to Triebfuerst.
See Non-Final Rejection filed 7/27/2020.

15.    Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshima in view of U.S. Pat. No. 6,847,336 to Lemelson et al.
See Non-Final Rejection filed 7/27/2020.

16. Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshima in view of U.S. Pat. Pub. No. 2006/0061555 to Mullen ‘555.
See Non-Final Rejection filed 7/27/2020.

17.    Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshima in view of U.S. Pat. Pub. No. 2004/0113887 to Pair et al.
See Non-Final Rejection filed 7/27/2020.

18.    Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshima, Satoh further in view of U.S. Pat. Pub. No. 2004/0046711 to Triebfuerst.
See Non-Final Rejection filed 7/27/2020.

Conclusion
19.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
20.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is in the Notice of References Cited.
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul A. D’Agostino whose telephone number is (571) 270-1992.
22.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
23.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
24.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL A D'AGOSTINO/Primary Examiner, Art Unit 3715